Citation Nr: 0924676	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to certain VA benefits, to include 
compensation.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1982 to 
January 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 administrative decision in which the RO 
found that the appellant's discharge for the period of 
service from December 1982 to January 1984 was not honorable 
for VA purposes.  In the January 2006 letter advising him of 
this decision, the RO informed the appellant that his 
discharge in January 1984 was issued under conditions which 
constitute a bar to payment of VA benefits.  In November 
2006, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2007, and 
the appellant filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2007.

In the October 2007 substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing). In a November 2008 letter, the RO 
informed the appellant that his hearing was scheduled in 
February 2009.  In December 2008, the appellant requested 
postponement of his Travel Board hearing.  A February 2009 
letter informed the appellant that he was scheduled for a 
Travel Board hearing in May 2009.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing, and has not subsequently requested 
rescheduling of the hearing.   As such, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Under the applicable law, the term "veteran" means a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2008).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim was based was 
terminated by a discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.12 (2008).

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).  

Should the appellant successfully obtain an upgrade of his 
discharge characterization through the Board for Correction 
of Naval Records (BCNR) as a result of individual case 
review, under uniform published standards and procedures, 
such upgrade would be final and conclusive on VA.  38 C.F.R. 
§ 3.12(e).

Review of the record shows that in November 2006, the 
appellant applied for Correction of Military Records with the 
Department of Navy.  In September and November 2007, the BCNR 
contacted VA and requested information from VA to assist with 
its determination.  A final decision from the BCNR is not 
associated with the claims file.  This decision is pertinent 
to the appellant's appeal.  

Hence, the RO should attempt to obtain a copy of the decision 
from the BCNR as to the appellant's November 2006 Application 
for Correction of Military Records.  The RO is reminded that, 
in requesting records from Federal facilities, efforts to 
assist should continue until either the records are obtained, 
or sufficient evidence indicating that the records sought do 
not exist, or that further efforts to obtain those records 
would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  
If no decision is available, that fact should be documented, 
in writing, in the record, and the appellant should be 
provided notice of that fact.

Additionally, the Board notes that the appellant has 
requested representation in his appeal.  The RO furnished the 
appellant a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in September 2007 
and January 2009; however, the appellant has not returned a 
completed VA Form 21-22 naming a representative.  As the 
claim is being remanded, the appellant should be afforded 
another opportunity to select a representative.  

Further, to ensure that all due process requirements are met, 
the RO should give the appellant another opportunity to 
present additional information and evidence pertinent to the 
claim on appeal, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should contact the BCNR (and 
any other appropriate source) to request 
a copy of the decision regarding the 
appellant's November 2006 application for 
correction of military records.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.

The RO is reminded that it should 
continue efforts to procure a copy of the 
decision until either the decision is 
received, or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  All records 
and/or responses received should be 
associated with the claims file.  If no 
decision is available, that fact should 
be documented, in writing, in the record, 
and the appellant should be provided 
notice of that fact.

2.  The RO should clarify, in writing, 
the appellant's intentions regarding 
representation in this appeal, and 
appropriate documentation should be 
associated with the claims file.  If the 
appellant executes a VA Form 21-22, the 
appellant's representative should be 
afforded the opportunity to review the 
claims file and provide argument on the 
appellant's behalf.

3.  The RO should send to the appellant a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.   

The RO should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

